UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4657


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

NAPOLEON GOODSON, IV,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (3:93-cr-00471-JFA-1)


Submitted:   February 20, 2014            Decided:   February 25, 2014


Before DUNCAN, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Preston Strom, Jr., STROM LAW FIRM, L.L.C., Columbia, South
Carolina, for Appellant. Robert Frank Daley, Jr., Mark C. Moore,
Assistant United States Attorneys, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Napoleon        Goodson,     IV,    appeals     the    district       court’s

order granting       his     18   U.S.C.   §    3582(c)(2)       (2012)     motion      and

reducing his sentence by twelve months, and a subsequent order

denying reconsideration.             Counsel has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), stating that there

are no meritorious issues for appeal and concluding that the

district     court     did     not     abuse    its     discretion        in    reducing

Goodson’s sentence by twelve months.                  Goodson has filed a pro se

supplemental      brief      challenging       the    denial     of   his      motion    to

reconsider the court’s order granting a reduction.

           In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal or

reversible      error.       We   therefore      affirm    the    district       court’s

orders for the reasons stated by the district court.                              United

States v. Goodson, No. 3:93-cr-00471-JFA-1 (D.S.C. Aug. 6, 16, &

22, 2013).      This court requires that counsel inform Goodson, in

writing,   of    the     right    to   petition      the   Supreme     Court      of    the

United States for further review.                    If Goodson requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                     Counsel’s motion must

state that a copy thereof was served on Goodson.                            We dispense

with oral argument because the facts and legal contentions are

                                           2
adequately   presented   in   the   materials   before   this   court   and

argument would not aid the decisional process.

                                                                 AFFIRMED




                                     3